Frazer, J.
Suit for work and labor. The third paragraph of the answer averred that the work and labor was done in part performance of a certain special contract con*271tained in a lease, which was, however, broken by the plaintiff in several specified particulars, to the defendant’s damage, and he claimed to recover such damages as a counterclaim. The error complained of is that the court below overruled a demurrer to this paragraph of the answer. The appellant’s counsel suggests no satisfactory reason for holding the paragraph bad, and none occurs to us. "We think it was a good counter-claim.
J. S. Miller and C. C. Nave, for appellant.
L. M. Campbell, for appellee.
The judgment is affirmed, with ten per cent, damages, and costs.